Citation Nr: 9914066	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
schizophrenia.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant served on active duty from March 1953 to 
December 1954 and from September 1959 to November 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida 


FINDINGS OF FACT

1.  The medical evidence of record shows that the appellant's 
service-connected schizophrenia is in remission.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's currently diagnosed 
depression and his period of service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for the appellant's service-connected schizophrenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9205 
(1998); 61 Fed. Reg. 52695-52702 (October 8, 1996) (to be 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9205).   

2.  The appellant's currently diagnosed depression was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the appellant's claims 
are well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998) in that he has presented claims that are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
finding is based in part on his assertion that his service-
connected schizophrenia has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) ( citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
This finding is also based in part upon the clinical evidence 
of record and the evidentiary assertions provided by the 
appellant (that are within the competence of a lay party to 
report), who contends that his currently diagnosed depression 
is related to his period of active service.  See Murphy, 1 
Vet. App. at 78; King v. Brown, 5 Vet. App. 19 (1993).  Once 
it has been determined that a claim is well grounded, VA has 
a statutory duty to assist the appellant in the development 
of evidence pertinent to that claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in April 1997.  
At that time, the Board requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
from providers who had treated the appellant since service 
for any mental disorders including schizophrenia and 
depression.  In addition, the RO was to schedule the 
appellant for a comprehensive VA examination by a board 
certified psychiatrist, if available, to determine the 
nature, severity, and etiology of any psychiatric disability, 
including schizophrenia and depression.  The examiner was 
requested to provide an opinion regarding whether a 
schizophrenic reaction or any other reaction was present.  If 
schizophrenic reaction was not present but another 
psychiatric disorder, such as depression, was present, then 
the examiner was requested to comment on the relationship 
between the schizophrenic reaction that was diagnosed in the 
service and the current psychiatric disorder.  In addition, 
the examiner was requested to determine whether it was at 
least as likely as not that any current psychiatric 
disability was caused or chronically worsened by the service-
connected schizophrenia.  

The Board notes that when the appellant originally filed his 
claims, in February 1994, he indicated that his current 
address was the following: [redacted], Apartment 
[redacted], [redacted].  The evidence of record 
shows that in November 1996, the Board sent a letter to the 
appellant notifying him that his appeal had arrived and that 
it would take approximately six months for his appeal to be 
processed.  At that time, the Board used the above 
Jacksonville address.  However, in November 1996, the letter 
was returned to the Board by the United States Post Office, 
and it was marked "return to sender" and "no forward order 
on file, unable to forward."  

The Board further observes that after the appellant's claims 
were remanded in an April 1997 decision, the RO attempted to 
schedule the appellant for a VA examination.  However, the 
evidence of record reflects that the VA examination was 
canceled due to "undelivered notification."  Moreover, at 
the time of the scheduled VA examination, the RO called the 
appellant using the most recent telephone number that was of 
record.  The RO indicated that someone answered the phone and 
informed them that the appellant had lived there, but that he 
had moved "a long time ago."  In addition, the RO then used 
directory assistance and found a listing for a "[redacted] 
[redacted]."  However, according to the RO, when they called 
that number, they received a recording which indicated that a 
woman named "[redacted]" used to live there but that she had 
moved, and she left a forwarding phone number.  The RO noted 
that they subsequently called the new phone number and left a 
message requesting that someone call them if they had any 
information regarding the appellant.  The Board notes that 
the evidence of record is negative for a return call to the 
RO.  Furthermore, it appears from the evidence of record that 
the RO also contacted the appellant's representative, the 
American Legion, and requested the appellant's most current 
address, but that the Legion responded that they had the same 
[redacted] address for the appellant.  

The Board observes that a claimant has a duty to keep the VA 
informed of his current address.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  In addition, although the Board must assist an 
appellant who has submitted evidence of a well grounded 
claim, this duty to assist is not always a one-way street, 
and the appellant may not passively wait for assistance in 
those situations in which he may or should have information 
that is necessary in the development of his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, in 
light of the appellant's failure to cooperate with the RO's 
efforts to assist him with the development of his claims, no 
further effort will be expended to assist him in this regard.  
Accordingly, this decision will be based on a review of the 
evidence of record.  


I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of depression.  The records include a 
Medical Board Proceedings report which shows that in June 
1961, the appellant was hospitalized after he was diagnosed 
with schizophrenic reaction which was acute, 
undifferentiated, and severe.  At that time, the examining 
physician stated that the appellant had been stationed in 
Alaska since December 1959.  The examiner indicated that 
according to the Sergeant from the appellant's platoon, the 
appellant was a very quiet person, and he was slow in all of 
his movements.  The Sergeant noted that when he tried to talk 
with the appellant, he just muttered and walked away.  
However, the Sergeant reported that the appellant had always 
done his job and that there was no record of any disciplinary 
action.  

The June 1961 report reflects that at the time of the 
appellant's hospitalization, the appellant stated that he had 
recently run through his barracks shouting that there was 
going to be a gas attack.  The appellant indicated that he 
had had a few beers prior to his outburst, but that he did 
not believe that his drinking fully accounted for his unusual 
feelings that there was going to be a gas attack.  According 
to the appellant, over the last year, he had been feeling 
somewhat anxious and low in spirits.  The appellant reported 
that his appetite had been poor and that he had lost 
approximately 30 pounds of weight.  He also noted that he was 
suffering from severe insomnia.  The examiner revealed that 
according to the appellant's medical records, two weeks prior 
to the appellant's hospitalization, he had reported to sick 
call complaining of nerves.  At that time, the appellant was 
prescribed some medication and it was recommended that he 
rest.  The appellant stated that in regards to his current 
symptoms, he had experienced similar symptoms approximately 
four years ago when both of his parents were dying.  

Upon mental status evaluation, the examiner stated that the 
appellant spoke very slowly and coherently, but with some 
rambling associations.  The examiner indicated that the 
appellant tended to lose the point, and he gave the 
impression that he was quite suspicious.  According to the 
examiner, the appellant's intelligence appeared about 
average.  The appellant's memory for recent and remote events 
appeared intact, and his affect was exceedingly blunted.  The 
appellant admitted that he had heard voices in the past.  The 
examiner noted that the appellant had been seen on the ward 
talking to people who were not present, or smiling in what 
seemed an inappropriate manner. 

According to the June 1961 Medical Board Proceedings report, 
while the appellant was hospitalized, he was given 
medication.  The examiner noted that the appellant underwent 
a slow but steady course of improvement.  Upon his discharge, 
it was noted that the appellant went from being a rather 
confused, lethargic, occasionally hallucinating person, to 
someone who was able to work in the carpenter shop and 
socialize quite well on the ward, with a good sense of humor.  
The examiner reported that the appellant's medication had 
been discontinued without regression, and that according to 
the appellant, he felt that he was back to his "old self."  
The appellant's diagnosis upon his discharge was of 
schizophrenic reaction, not elsewhere classified (NEC), which 
was chronic, undifferentiated, severe, and was manifested by 
loosening of associations, flattening and inappropriateness 
of affect, auditory hallucinations, and bizarre behavior.  
The examiner noted that the appellant's condition had 
occurred in the line of duty (LOD), and that his condition 
had improved.  The appellant's separation examination, dated 
in October 1961, shows that at that time, the appellant was 
clinically evaluated as "abnormal" for psychiatric 
purposes.  The appellant's diagnosis was of schizophrenic 
reaction which was chronic, undifferentiated, and severe.  

In December 1966, the appellant underwent a VA psychiatric 
evaluation.  At that time, he gave a history of his 
schizophrenic reaction and his in-service hospitalization.  
The appellant stated that he was treated with medication and 
that upon his separation from the military, he was much 
improved.  He denied having any psychiatric symptoms since 
getting out of the service, and he indicated that he had not 
taken any medication since his discharge.  According to the 
appellant, he worked as a cabinetmaker until March 1966 at 
which time he moved to Florida in anticipation of marrying 
his girlfriend.  The appellant reported that since his move 
to Florida, he had been unable to find work, and that he 
lived with his fiancée and her parents.  He stated that at 
present, he slept and ate well. 

Upon mental status evaluation, the examining physician noted 
that the appellant's affect was essentially within normal 
limits.  There was no evidence of hallucinations or 
delusions.  The appellant was well oriented and his memory 
was intact.  It appeared that the appellant was of average 
intelligence, and that he used good judgment and had limited 
insight.  The diagnosis was of schizophrenic reaction which 
was in remission.  The examiner noted that although the 
evidence of record showed that the appellant had a 
schizophrenic illness five years ago, he currently was in a 
"very good" remission.  

In a January 1967 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
schizophrenia and assigned a zero percent disabling rating 
under Diagnostic Code 9205.  At that time, the RO noted that 
while the appellant's service medical records showed that his 
schizophrenic reaction initially manifested during service, 
there were no current symptoms or manifestations which would 
warrant a compensable evaluation.  This rating has remained 
in effect up until the current claim.

Private medical records from A.V., M.D., from July 1993 to 
February 1994, show that on July 1, 1993, the appellant 
underwent a psychiatric evaluation.  At that time, Dr. V. 
stated that the appellant had been unemployed for the past 
two months, and that since his wife had died, he was living 
with his daughter and son in law.  Dr. V. indicated that the 
appellant had worked for 14 years as a cabinet maker, but 
that he had lost his job two years ago.  According to Dr. V., 
the appellant had been feeling depressed off and on for the 
last six months because of financial difficulties which 
stemmed from his unsuccessful attempts in find new 
employment.  The appellant was also experiencing a lack of 
concentration and a lack of motivation, and his memory had 
been deteriorating.  In addition, the appellant's sleep was 
decreasing along with his appetite.  

In the appellant's July 1993 psychiatric evaluation, Dr. V. 
stated that the appellant had a long term history of alcohol 
dependence, but that he had been able to remain sober for 13 
years.  In 1986, the appellant suffered from depression after 
his wife's death and he began drinking again.  The appellant 
noted that he had not touched any alcohol in the past two 
years, and he further stated that while he used to have 
occasional suicidal ideations, he denied any current 
ideations.  The appellant gave a history of depression, and 
he indicated that he was treated and hospitalized 30 years 
ago for depression.  According to the appellant, he had 
recently been prescribed Zoloft, but that he stopped taking 
the medication two weeks ago because of side effects 
including nausea and vomiting.  Dr. V. diagnosed the 
appellant with major depression, recurrent, without psychotic 
features, and with alcohol dependence in full remission.  
According to Dr. V., the appellant also had mild dementia 
secondary to alcohol abuse.  Dr. V. recommended that the 
appellant start taking anti-depressant medication.  

The medical records from Dr. V. show that in February 1994, 
the appellant underwent a follow-up visit.  At that time, he 
stated that he had been doing a lot better and that he had 
been working a lot.  Dr. V. directed the appellant to 
continue with his medication.  

In March 1994, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that while he was in the 
military, he was assigned to a base in Alaska.  The appellant 
indicated that during that period of time, he became 
depressed and he started to drink heavily.  He reported that 
subsequently, he developed hallucinations, both auditory and 
visual, and was hospitalized with a diagnosis of 
schizophrenia.  According to the appellant, he recovered 
rapidly and since that time, he had not received any further 
psychiatric treatment.  The appellant revealed that after his 
discharge, he married, moved to Florida, and started a career 
in woodworking.  He stated that after his wife died in 1988, 
he started to drink again and gradually, he could not 
function.  The appellant indicated that he was terminated 
from his job in 1991, and that subsequently, he became 
severely depressed and continued to abuse alcohol.  According 
to the appellant, he stopped drinking approximately two years 
ago and he currently attended an alcohol rehabilitation 
program.  The appellant noted that his depression had 
persisted and that he had been taking antidepressants for the 
past two years.  

Upon mental status evaluation, the examining physician stated 
that the appellant showed a rather sluggish psychomotor 
activity.  The appellant was somewhat guarded, initially, but 
he was always cooperative and attentive.  He seemed to be 
well oriented to time, place, and person.  The appellant's 
memory for both recent, as well as remote events, appeared to 
be adequate, and he had no problems with recall, 
discrimination, or abstraction.  The appellant's speech was 
soft and somewhat slow, but always coherent, logical, and 
well organized.  There was no looseness of association or 
bizarre ideation, and the appellant expressed feelings of 
uncertainty and lack of confidence and self-esteem, as well 
as worry over what would happen to him in the future since he 
had been unemployed for a long time.  The appellant's mood 
appeared to be somewhat depressed and his affect was somewhat 
blunted.  Judgment and insight appeared to be intact.  The 
examiner diagnosed the appellant with the following: (Axis I) 
(1) history of schizophrenic disorder which seemed to be 
questionable, and in fact, according to the examiner, the 
appellant probably had depression in 1961, and, because of 
his heavy drinking, developed a bout of delirium tremens, 
with hallucinations and misinterpretation of his environment, 
(2) major depression with alcohol abuse in partial remission, 
(Axis II) the appellant showed some characteristics of a 
cluster-C personality pattern, but his passivity could have 
very well been a symptom of his depression, (Axis IV) the 
stress of losing his wife appeared to be the precipitating 
event that brought about the appellant's present depression 
and period of alcohol abuse, and (Axis V) a Global Assessment 
of Functioning (GAF) score of 60 with moderate symptoms and 
moderate difficulty in social and occupational functioning 
because of his low energy level, indecisiveness, and lack of 
confidence as a result of his depression. 

In the appellant's March 1994 VA psychiatric evaluation, the 
examiner stated that the appellant "probably" had 
depression while he was in the military and that during 
service, he drank heavily and developed delirium that was 
diagnosed as schizophrenia.  According to the examiner, the 
appellant apparently did very well after his discharge 
because of the support of his wife who seemed to be like a 
mother to him.  The examiner indicated that the appellant's 
depression was precipitating, again, by the loss of his wife 
which resulted in the appellant resuming his heavy drinking.  
According to the examiner, at that time, the appellant did 
not develop another alcohol psychosis, but his depression 
became more pervasive despite having undergone continued 
treatment for over a year.  The examiner noted that with some 
vocational counseling, the appellant could possibly return to 
work and completely recover from his depression.  


II.  Analysis

A.  Entitlement to an increased 
(compensable) rating for schizophrenia. 

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App.  289 (1996); Karnas 
v. Derwinski, 1 Vet. App.  308 (1991); see also VAOPGCPREC 
11-97 (1997).  Thus, the appellant's psychiatric disorder 
must be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to him.  

As previously stated, the appellant is currently evaluated as 
zero percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9205.  Diagnostic Code 9205 provides the rating criteria 
for schizophrenia, residual type and other unspecified types.  

Under the rating criteria in effect for mental disorders 
prior to November 1996, a noncompensable evaluation 
contemplates psychosis in full remission.  A 10 percent 
evaluation is warranted when there is mild impairment of 
social and industrial adaptability, and a 30 percent rating 
is warranted when there is definite impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9205.

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders is as follows: 

A noncompensable evaluation is warranted when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent rating is to be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decreased with work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9205 and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant an increased (compensable) evaluation for the 
appellant's schizophrenia.  The Board notes that the evidence 
of record shows that the appellant has not been diagnosed 
with schizophrenia since his initial diagnosis in June 1961.  
According to the appellant's service medical records, in June 
1961, he was hospitalized and diagnosed with schizophrenic 
reaction, which was characterized as chronic, 
undifferentiated, and severe.  The appellant's separation 
examination, dated in October 1961, reflects that at that 
time, the appellant was clinically evaluated as "abnormal' 
for psychiatric purposes due to the above diagnosis.  
However, in the appellant's December 1966 VA examination, the 
appellant was diagnosed with schizophrenic reaction which was 
in remission.  At that time, the appellant stated that while 
he was in the military, he was diagnosed with schizophrenia 
and subsequently treated with medication.  According to the 
appellant, upon his separation from the military, he was much 
improved.  The appellant also denied having any psychiatric 
symptoms since his discharge, and he further stated that he 
had not taken any medication since his separation.  Upon 
mental status evaluation, there was no evidence of 
hallucinations or delusions.  The examiner noted that 
although the evidence of record showed that the appellant had 
a schizophrenic illness five years ago, he was currently in a 
"very good" remission.  

The Board further observes that the private medical records 
from Dr. A.V., from July 1993 to February 1994, are negative 
for any findings of schizophrenia.  The records reflect 
intermittent treatment for depression without psychotic 
features.  Moreover, in the appellant's most recent VA 
psychiatric examination, in March 1994, the examiner 
diagnosed the appellant with a history of a schizophrenic 
disorder.  The Board notes that the examiner further 
indicated that the appellant's in-service diagnosis of 
schizophrenia was questionable, and in fact, it was the 
examiner's opinion that the appellant most likely had 
depression during his in-service hospitalization, and, 
because of his heavy drinking, he developed a bout of 
delirium tremens, with hallucinations and misinterpretation 
of his environment.  The examiner indicated that the 
appellant was currently suffering from major depression.  

In light of the above, the Board concludes that the evidence 
of record shows that the appellant's service-connected 
schizophrenia is in full remission.  Thus, the appellant does 
not meet the requirements for a compensable rating under the 
criteria in effect prior to November 7, 1996.  38 C.F.R. 
§ 4.132, Diagnostic Code 9205.  Moreover, as previously 
stated, a 10 percent evaluation under the revised rating 
criteria requires occupational and social impairment due to 
mild or transient symptoms which decreased with work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  The Board observes that, in light 
of the above, the medical evidence of record reveals that the 
appellant's problems with occupational and social functioning 
are not related to his service-connected schizophrenia, but 
to his currently diagnosed depression.  In the appellant's 
March 1994 VA psychiatric evaluation, the examiner assigned a 
GAF score of 60 with moderate symptoms and moderate 
difficulty in social and occupational functioning because of 
the appellant's low energy level, indecisiveness, and lack of 
confidence as a result of his depression.  Furthermore, while 
the evidence of record shows that the appellant is currently 
taking antidepressants for his currently diagnosed 
depression, the evidence does not reflect that he is taking 
any medication for his service-connected schizophrenia.  
Accordingly, a 10 percent disabling rating under the revised 
rating criteria is not warranted.  61 Fed. Reg. 52695-52702 
(October 8, 1996) (to be codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9205).  

An increased rating, therefore, is not warranted at this 
time.  The Board emphasizes that the evidence in this case is 
not so evenly balanced as to require the application of the 
provisions of 38 U.S.C.A. § 5107(b).  In addition, the 
evidence does not render a question as to which of two 
evaluations will be assigned, so the provisions of 38 C.F.R. 
§ 4.7 (1998) are also not for application.   


B.  Entitlement to service connection for 
depression.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the appellant contends, in essence, that 
he suffered from depression while he was in the military.  
The appellant maintains that his currently diagnosed 
depression is related to his in-service depression.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his currently diagnosed depression is related to service is 
not competent evidence.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. 141, 143 (1992).  In the instant case, 
the Board acknowledges that the appellant has presented 
evidence of a current diagnosis of depression.  The private 
medical records from Dr. A.V., from July 1993 to February 
1994, show intermittent treatment for the appellant's 
depression.  Moreover, in the appellant's most recent VA 
psychiatric evaluation, in March 1994, the appellant was 
diagnosed with major depression.  However, despite any 
current diagnosis of and treatment for depression, there is 
no competent medical evidence of record that establishes a 
nexus, or link, between any current depression and the 
appellant's military service.  

The Board notes that the appellant's service medical records 
are negative for any complaints or findings of depression.  
The first medical evidence of the appellant's depression is 
in July 1993, approximately 32 years after the appellant's 
separation from the military.  However, the Board recognizes 
that it was the opinion of the VA examiner from the 
appellant's March 1994 VA psychiatric evaluation, that the 
appellant "probably" had depression while he was in the 
military, and that during service, he drank heavily and 
developed delirium that was diagnosed as schizophrenia.  The 
Board observes that even accepting as true the VA examiner's 
opinion that the appellant suffered from depression during 
service, the evidence of record still would not show that 
there was a nexus, or link, between the appellant's currently 
diagnosed depression and the claimed depression that he 
suffered while he was in the military.  See Rabideau, 2 Vet. 
App. at 141, 143.  The Board notes that although it was the 
opinion of the VA examiner that the appellant suffered from 
depression during service, the examiner further indicated 
that following service, the appellant's depression resolved.  
According to the examiner, the death of the appellant's wife 
appeared to be the precipitating event that brought about the 
appellant's current depression and period of alcohol abuse.  
The examiner noted that the appellant had done apparently 
very well after his discharge because of the support of his 
wife, and that it was not until his wife died that the 
appellant once again became depressed.  Therefore, in light 
of the above, the Board concludes that the appellant's 
currently diagnosed depression is related to his wife's death 
in 1988, and not to any depression that he might have 
suffered from during service.  Accordingly, service 
connection for depression is denied.  


ORDER

Entitlement to an increased (compensable) rating for 
schizophrenia is denied.  

Entitlement to service connection for depression is denied.  







		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

